Press Release Source: Gamma Pharmaceuticals Inc. Gamma Pharmaceuticals Inc. Expands Distribution of Branded Products into 12 States with Leading Midwest Distributor Friday June 13, 8:30 am ET Company Expects to Recognize Revenue in 2008 Second Quarter LAS VEGAS(BUSINESS WIRE)Gamma Pharmaceuticals Inc. (OTCBB:GMPM - News) announced today that its Brilliant Choice® and Savvy® brands have been selected for distribution by DPI Midwest (“DPI”), a leading distributor of nutritional products. Gamma has been advised that DPI will distribute Gamma’s products to its network of more than 3,000 retail outlets in 12 states. DPI will initiate distribution of the products during the last week of June. The Company expects to recognize revenue beginning in its second quarter ending June 30, 2008. DPI’s distribution coverage includes Whole Foods Midwest Division, Supervalu’s Jewel Chain, Safeway’s Dominick’s chain, Marsh Foods, and two Kroger KMA Divisions. In addition, DPI Midwest services hotels, health clubs, corporate dining facilities and other major accounts. “We are pleased that DPI has invited Gamma to participate in a meeting with at least 600 of their retail chain and large independent accounts,” said Peter Cunningham, Gamma’s Chief Executive Officer. “During these meetings Gamma will exhibit all 36 SKUs now available, negotiate sales orders and negotiate in-store promotions for the consumer as well as allowances and performance incentives for the retailers.” Mr. Cunningham continued, “Gamma is the newest franchise in the major leagues of Packaged Goods and Consumer Healthcare, and we are pleased to have DPI Midwest on our Roster.” Gamma Pharmaceuticals Inc. is a marketing and product formulation company focused on developing, marketing, and selling innovative product lines of nutritional supplements, personal care products and OTC pharmaceutical products in Greater China (China, Hong Kong & Taiwan) and the United States. Gamma’s product formulations, based on its proprietary “Gel Delivery Technology” (Gel Delivery Technology Gamma®) are marketed and sold in categories growing at 60% per year and generally described as “wellness products.” Gamma offers consumers one of the industry’s only full suite of gel product forms, including solid gels, liquid gels, crystal gels and gel strips. Gamma’s leading position in gel technologies enables the Company to profit from consumer preferences which are moving away from pills and capsules and towards new and more effective gel product forms. Gamma presents consumers with a choice that offers a more pleasant experience with convenient, great tasting and fast acting product forms. Gamma master brands include: Brilliant Choice™, Savvy Choice™ Vitamins, Nutritional Supplements and Immune Boosters; iceDROP® Instant Hand Sanitizer™ (Beijing);
